OPINION DISIDENTE DE LA
JUEZA RAMOS BUONOMO
2001 DTA 43
Respetuosamente disentimos de la sentencia emitida por este Tribunal en el caso de autos. Nos explicamos.
Si bien, a tenor con la Regla 6.1 de Procedimiento Civil, 32 L.P.R.A. Ap. m, R. 6.1, las alegaciones contenidas en la demanda enmendada presentada por la parte apelante de epígrafe, Ramón Evaristo Toledo Maldonado, et ais, (Sr. Toledo Maldonado), no son un modelo de especificidad que describa claramente cuáles son sus reclamaciones y los remedios que solicita, de las mismas surge, no obstante, que dicha parte podría tener unas causas de acción contra la General Motors Acceptance Corp. (GMAC) al amparo de la Ley 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq., por razón de discrimen en el empleo y al amparo de la Ley de Libelo y Calumnia, Ley de 19 de febrero.de 1902, 32 L.P.R.A. see. 3141 et seq. Nótese que hay que atender dichas alegaciones dentro del contexto de la relación obrero-patronal existente entre el Sr. Toledo Maldonado y la GMAC.
Adviértase, además, que, a pesar de que la GMAC tituló su moción como una de sentencia sumaria, la misma es una moción de desestimación al amparo de la Regla 10.2 de Procedimiento Civil, supra, R. 10.2.  Por tanto, debemos considerar las alegaciones de la demanda de la forma más favorable a la parte demandante, Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991), y no desestimar la reclamación instada contra la GMAC.
Por razón de lo anterior, revocaríamos la sentencia apelada, la cual desestimó en su totalidad la reclamación presentada por el Sr. Toledo Maldonado contra la GMAC, concediéndole el tiempo necesario a las partes para hacer descubrimiento de prueba.
Lo anterior no es impedimento para que, luego de efectuar el descubrimiento de prueba, que tanto la GMAC, así como el Sr. Toledo Maldonado, estimen pertinente, la GMAC presente una moción de sentencia sumaria solicitando la desestimación de la reclamación instada en su contra por insuficiencia de prueba, según lo resuelto por el Tribunal Supremo en Medina v. M.S.&D. Química P.R., Inc., 135 D.P.R. 716 (1994).
Por las razones antes expuestas, es que disentimos.
Jeannette Ramos Buonomo
Jueza de Apelaciones
ESCOLIO OPINION DISIDENTE DE LA JUEZA RAMOS BUONOMO - 2001 DTA 43
1. El único documento presentado por la General Motors Acceptance Corp., en apoyo de la moción de sentencia sumaria, fue una copia del caso Medina v. Cruz Manzano, 141 D P.R. _ (1996), 96 J.T.S. 126, que establece la norma de derecho en virtud de la cual solicitó la desestimación de la demanda. Esto es, la General Motors no presentó documento alguno para demostrar los hechos sobre los cuales no existe controversia. Por el contrario, aceptando como ciertos los hechos alegados en la demanda, sostiene que el Sr. Toledo Maldonado no tiene causa de acción alguna en su contra debido a lo resuelto en el caso antes citado.